Citation Nr: 0518492	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  05-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1948 to 
August 1955 and June 1960 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that, in his substantive appeal, the veteran 
only set forth on appeal the issue of entitlement to 
specially adapted housing or special home adaptation grant.  
The veteran has, therefore, not perfected an appeal as to the 
issue of entitlement to automobile and adaptive equipment or 
adaptive equipment only, and that issue is not before the 
Board, despite having been certified by the RO.  



FINDINGS OF FACT

1.  The veteran is 100 percent service-connected for chronic 
bronchitis, recurrent asthma, and pulmonary emphysema.

2.  Although the veteran has loss of the right lower 
extremity, this is due to his nonservice-connected diabetes 
mellitus.

3.  The veteran is not permanently and totally disabled due 
to blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands.   







CONCLUSION OF LAW

The criteria for establishing entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 2101(b), 5107 (West 2002); 38 C.F.R. 
§ 3.809 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in April 2003, prior to the initial AOJ decision.  This 
letter advised the veteran of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case also notified the 
veteran of the specific reasons why this particular claim was 
denied, and the information and evidence needed to 
substantiate the claim.  

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the veteran was given 
notice of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim and possibly 
leading to such information and evidence.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  In a June 2003 statement, the veteran conceded 
that he was provided appropriate VCAA compliance, and that he 
understood it.  VA has, therefore, complied with the VCAA 
notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
2001 through April 2003.  Private treatment records are in 
the file from April 2001 through January 2003.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   The veteran has not identified 
any additional records relevant to his claim.  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the veteran's claim.

As for a VA examination, the Board finds that a VA 
examination is not necessary because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the veteran's claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
entitled to compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 
3.809(a), (b) (2003).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a resident already 
adapted with necessary special features (i.e., special home 
adaptation grant) may be issued to a veteran who served after 
April 20, 1898 if the veteran is (1) not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101(a); and (2) 
entitled to compensation for permanent and total disability 
that is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands. 38 C.F.R. § 3.809a.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; VA treatment records 
from January 2001 through April 2003; and private treatment 
records from April 2001 through January 2003.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

The veteran has been 100 percent service-connected for 
chronic bronchitis, recurrent asthma, and pulmonary emphysema 
since April 1993.  He is also service-connected for a heart 
condition, including myocardial infarction, which is 
aggravated by his service-connected respiratory condition and 
is evaluated as zero percent disabling.  These are the only 
disabilities for which the veteran is in receipt of, or 
eligible for, compensation.  Therefore, he is not in receipt 
of compensation for the disabilities upon which an award of 
the benefits he seeks is based, and the appeal must be 
denied.  

Although the medical evidence shows that the veteran suffers 
from numerous other non-service connected medical conditions 
including diabetes mellitus, for which he underwent a right, 
at-the-knee amputation in September 2002, since these are not 
service-connected conditions, they do not provide a basis for 
an award of the benefits the veteran seeks.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


